Title: From George Washington to Daniel Carroll, 17 March 1791
From: Washington, George
To: Carroll, Daniel



Dear Sir,
Philadelphia March 17th 1791.

The enclosed letter was written to go by the post of yesterday, but was omitted to be sent to the Office in season.

I have thought best, upon every consideration, to fix on monday next for the day of my departure from this city. In which case, I expect to be four days in travelling to Baltimore; and as I shall be under the necessity of going by the way of Annapolis, I must calculate upon three days more for my journey from Baltimore to that place and my stay there; one day will carry me from thence to George Town—which will bring it to Monday the 28th of this month, at which time, if no accident intervenes, I shall expect to meet the Commissioners at that place, of which I will thank you to give them notice. With very great regard I am Dear Sir Your most Obedt Servt

Go: Washington

